DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 11/18/2020.
The Amendments to Claims 1 and 15, filed 11/18/2020, are acknowledged and accepted.
Claims 8-14 are still withdrawn.

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. Applicant argues that no reference includes a feature for determining that a pressure in an ear of a user has changed, determining that the pressure change indicates that an eye of the user is going to move, and activating an eye tracking system based, at least partially, on the determined pressure change. All of these limitations are provided for in Independent Claim 1, but no reference of record includes such elements. Applicant has reviewed the cited references and found nothing that would be relevant to these teachings. However, the Examiner respectfully disagrees. The cited reference Gruter does disclose each limitation in Claims 1 and 15. Gruter discloses when the eyes move toward a target, a change in pressure is indicated. Gruter also discloses tracking the movement of the eye as the eyes move toward a target and therefore the change in pressure that is designated when there is eye movement is also tracked. Thus the claim limitations are met.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruters.
Regarding claim 1, Gruters discloses a method comprising:  determining that a pressure in an ear of a user has changed (pages E1309-1310; subheading Results, paragraph 2; a change in ear canal pressure is indicated when the eye move to a visual target); determining that the pressure change indicates that an eye of the user is going to move (pages E1309-1310; subheading Results, paragraph 2; when the eyes moved toward a visual target contralateral to the ear being recorded, indicating a change in ear canal pressure); predicting a direction of change of the eye of the user (pages E1309-1310; subheading Results, paragraph 2; the eyes move toward a visual target; pages E1310; subheading Results, paragraph 4; the target is a in a saccade target location, i.e. rapid movement); activating an eye tracking system based, at least partially on the determined pressure change (page E1316; subheading Monkey Subjects and Experimental Paradigm; Riverbend eye tracking system; the pressure is changed when the eye moves and when the eyes move, the eye movements are tracked by the Riverbend eye tracking system); and tracking at least one eye of the user based, at least partially, on the determined pressure change (page E1316; subheading Monkey Subjects and Experimental Paradigm; Riverbend eye tracking system).

Regarding claim 3, Gruters discloses a method, wherein the eye tracking system includes a camera to track the eye of the user (page E1316; subheading Human Subjects and Experimental Paradigm).
Regarding claims 4 and 17, Gruters discloses a method, further comprising:  predicting a location of the eye of the user based on the pressure change (pages E1309-1310; subheading Results).
Regarding claims 5 and 18, Gruters discloses a method, wherein the pressure change in the ear is at least partially determined by using a microphone that detects sound caused by the pressure change in the ear (pages E1309-1310; subheading Results, paragraph 2; the microphone readings oscillate).
Regarding claims 6 and 19, Gruters discloses a method, wherein the microphone is in an ear canal of the user (page E1316; microphone/earbud).
Regarding claims 7 and 20, Gruters discloses a method, wherein the microphone is outside an ear canal of the user (figure 1).
Regarding claim 15, an eye movement detection system comprising:  an ear pressure based eye movement detection engine (pages E1309-1310; subheading Results, wherein the ear pressure based eye movement detection engine is configured to:  determining that a pressure in an ear of a user has changed (pages E1309-1310; subheading Results, paragraph 2; a change in ear canal pressure); determining that the pressure change indicates that an eye of the user is going to move (pages E1309-1310; subheading Results, paragraph 2; when the eyes moved toward a visual target contralateral to the ear being recorded, indicating a change in ear canal pressure); predicting a direction of change of the eye of the user (pages E1309-1310; subheading Results, paragraph 2; toward a visual target); activating an eye tracking system based, at least partially on the determined pressure change (page E1316; .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/Primary Examiner, Art Unit 2872